Title: To Thomas Jefferson from OBrien Smith, 16 November 1806
From: Smith, OBrien
To: Jefferson, Thomas


                        
                            Sir/
                            16th. Novr. 1806
                        
                        The Captn. of the revenue Cutter of this port is Dead. I take the liberty of recommending Captn. John Connolly
                            to the command of the Cutter. the Collectr. of this Port I believe will recommend a Mr. Hayward the Collector is a Very
                            good Man. Mr. Hayward is a near connection of his, and is a Voilent Federalist. Mr. Connolly a firm republican and a Very
                            respectable Man; I hope Sir you will excuse the liberty I take in writing you on this business. The Members of Congress
                            from this State will I believe recommend Mr. Connolly—
                        Am with respect yr obt Servt.
                        
                            OBrien Smith
                     
                        
                    